Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s communications filed 22 April 2021.
Claims 1-20 were previously rejected under 35 USC 103. Claims 1, 7, and 16 have been amended according to Applicant’s amendments filed 22 April 2021. No new claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
35 USC 112(b) Rejections - 
Applicant’s arguments, see remarks page 7, filed 22 April 2021, with respect to the rejection of claims 1-20 under 35 USC 112(b) have been fully considered and are found persuasive. Accordingly, the rejection of claims 1-20 under 35 USC 112(b) has been withdrawn.
35 USC 103 Rejections -
Applicant’s arguments, see remarks page 8, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive in part. In particular, Applicant’s arguments on the top of page 8 with respect to the newly amended limitations not being taught by the previously cited prior art is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Colline et al (US 2018/0335961 A1).

However, Applicant’s additional arguments regarding DeJean and Maroney are not persuasive. Applicant argues at the bottom of page 8 that DeJean (1) “teaches away from the claimed network controller and satisfaction of a data request by a data storage device by exclusively teaching passing a data request between network controllers and satisfying a request with a network controller”, and (2) “as admitted by the Examiner”. Examiner disagrees as to both points. DeJean is cited for the passing of requests between servers to a desired destination, or in other words, teaches Applicant’s limitation of a network controller that passes requests without acting on the request. DeJean is silent as to, and not 
Additionally, Examiner respectfully disagrees with Applicant’s characterization of Examiner’s assertion of Maroney. Applicant on page 9 of the remarks indicates “The Examiner asserts that Maroney teaches the claimed network controller by utilizing a USB or NAS interface to transfer requests from an external computer. However, as cited in the rejection, Maroney Col. 5, lines 1-17, is cited in the rejection to teach the data storage device that is configured to process, schedule and execute the data access request and not Applicant’s claimed network controller.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5  rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram (US 2018/0270119, hereinafter Ballapuram) in view of DeJean et al (DeJean, David and Sprott, George, Server Connections: Just passing thru, IBM developerworks, Jan 15, 1998, hereinafter Dejean), further in view of Colline et al (US 2018/0335961 A1, hereinafter Colline), and further in view of Maroney (US 9785361, hereinafter Maroney).
Regarding claim 1, Ballapuram discloses an apparatus comprising a plurality of data storage devices connected to a host via a first network  (See Ballpuram, [0022] and [0039], disclosing “a proper connection between a host computer and a target storage device…via a fabric that is supported by the transport protocol” and “thousands of host computers and storage devices that are distributed over an enterprise network”), 
the first network configured to pass at least one data access request from the host to a predetermined data storage device of the plurality of data storage devices (See Ballapuram, [0039], disclosing network fabric including servers and [0026], [0032],  disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device, and [0041], disclosing an established communication path to a target device, or in other words, predetermined target).
Ballapuram does not disclose the first network being a first network controller capable of satisfying a data access request from the host and configured to pass at least one data access request without satisfying the at least one data access request. However, DeJean discloses a first network being a network controller and configured to pass at least one data access request from the host without satisfying the at least one data access request (See Dejean, Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers”, or in other words, just passing the request to the location having the desired data and where the limitation “without processing” has been defined as “merely pass a request” and “do not act on a data access request or trigger any policy operations upon receipt of a data access request” (Specification at page 8)).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the networked storage of Ballapuram with the passthru network servers of Dejean to allow users to establish connections with the servers containing desired data (See Dejean, “establishes connections between users connected to that server and other servers”, the servers having the predetermined desired data).
Neither Ballapuram nor DeJean discloses the first network controller capable of satisfying a data access request from the host. However, Colline discloses the first network controller capable of satisfying a data access request from the host (See Colline, Fig. 2 and [0013]-[0017], disclosing the network controller 128 can execute data processing including parity data generation, mirroring data, striping data, and temporarily or permanently storing data for validation, redundancy elimination, and data parsing and the buffer circuit 138 can use front and back end interfaces to execute a data write request to the one or more data storage devices).
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru network storage system of Ballapuram and DeJean with the network controller of Colline as it allows for organization and direction of data accesses which can maximize system performance such as request satisfaction latency (See Colline [0016]).
None of Ballpuram, DeJean, or Colline discloses the storage devices configured to process, schedule, and execute the data access request. However, Maroney discloses the data storage device configured to process, schedule, and execute the data access request (See Maroney, abstract, disclosing processing data access requests including scheduling and execution of the request at a network access storage based on access priorities and Col. 5, lines 1-17, disclosing the controller of the storage device processing and executing received data access requests that may specify and LBA).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru capable network storage system of Ballapuram, Dejean, and Colline with the prioritized access scheduling of Maroney as the resulting system provides faster data access, easier administration, and simpler configuration (See Maroney, Col2, lines 14-18).
Regarding claim 2, Ballapuram in view of DeJean, further in view of Colline, and further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. DeJean further discloses wherein a second network controller is connected to the plurality of data storage devices as part of a distributed network (See Dejean, Fig. 1, disclosing multiple passthru servers in series).
Regarding claim 3, Ballapuram in view of DeJean, further in view of Colline, and further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. DeJean further discloses wherein the first network controller is a network server (See DeJean, Fig 1, disclosing passthru server as part of a network connecting workstations with other servers).
Regarding claim 4, Ballapuram in view of DeJeanm, further in view of Colline, and further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. Ballapuram further discloses (See Ballapuram, [0003] disclosing each rack in a datacenter contains a combination of sleds and/or trays for storage devices).
Regarding claim 5, Ballapuram in view of DeJean, further in view of Colline, and further in view of Maroney disclosed the apparatus of claim 4 as described hereinabove. Ballapuram further discloses wherein the first and second enclosures are housed in different racks positioned in different cities (See Ballapuram, [0003], [0053], and [0039], disclosing a hyperscale datacenter environment “distributed over an enterprise network, a datacenter, and/or the internet” or in other words, anywhere in the world. Further, the apparatus is not altered by its location in different cities and therefore is an intended use and not limiting, see MPEP 2103 (I) (C)).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram (US 2018/0270119, hereinafter Ballapuram) in view of DeJean et al (DeJean, David and Sprott, George, Server Connections: Just passing thru, IBM developerworks, Jan 15, 1998, hereinafter Dejean), further in view of Colline, and further in view of Usui (US 2017/0351457, hereinafter Usui).
Regarding claim 7, Ballapuram discloses a method comprising connecting a plurality of data storage devices to a host via a network (See Ballpuram, [0039], disclosing network fabric and [0026], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device [0032]);
receiving a data access request from the host with the network (See Ballapuram, Fig. 1 and [0041] disclosing “the target storage device can server the I/O requests received from the host computer”, the requests received through the fabric or network);
passing the data access request to a predetermined data storage device of the plurality of data storage devices with the network (See Ballpuram, [0039], disclosing network fabric including servers and [0026]&[0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device, and [0041], disclosing an established communication path to a target device, or in other words, predetermined target)
satisfying the data access request with a device controller of the predetermined data storage device (See Ballpuram, Fig. 1 and  [0026], disclosing the host computer sending read/write accesses to the storage device and [0032] the storage device having storage device controller 161).
Ballapuram does not disclose the network as a network controller, the network controller capable of satisfying the data access request and configured to pass data access request without satisfying the data access request with the network controller. However, DeJean discloses a first network being a network controller and configured to pass data access requests without satisfying the data access request with the network controller (See Dejean, Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers” or in other words, just passing the request to the location having the desired data and where the limitation “without processing” has been defined as “merely pass a request” and “do not act on a data access request or trigger any policy operations upon receipt of a data access request” (Specification at page 8))”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the networked storage of Ballapuram with the passthru network servers of Dejean to allow users to establish connections with the servers containing desired data (See Dejean, “establishes connections between users connected to that server and other servers”).
Neither Ballapuram nor DeJean discloses the network controller capable of satisfying a data access request from the host. However, Colline discloses the first network controller capable of satisfying a data access request from the host (See Colline, Fig. 2 and [0013]-[0017], disclosing the network controller 128 can execute data processing including parity data generation, mirroring data, striping data, and temporarily or permanently storing data for validation, redundancy elimination, and data parsing and the buffer circuit 138 can use front and back end interfaces to execute a data write request to the one or more data storage devices).
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru network storage system of Ballapuram and DeJean with the network controller of Colline as it allows for organization and direction of data accesses which can maximize system performance such as request satisfaction latency (See Colline [0016]).
None of Ballapuram, Dejean, or Colline discloses the device controller assigning a physical block address and a logical block address for a data block associated with the data access request and writing the data to the assigned physical block address.
However, Usui discloses the device controller assigning a physical block address and a logical block address for a data block associated with the data access request and writing the data to the assigned physical block address (See Usui, Abstract and Summary [0005] and Fig. 4, disclosing the assignment of a logical block address and corresponding physical block address to a write request and writing data to the physical block address). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru network storage system of Ballapuram, Dejean, and Colline with the managed storage controller of Usui in order to provide shortened processing times (See Usui, [0024]). 
Regarding claim 8, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui disclosed the method of claim 7 as described hereinabove. DeJean further discloses wherein the network controller distributes the data access request to the predetermined data storage device without assigning a physical block address to the data block associated with the data access request (See DeJean Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers” or in other words, simply passes along requests and therefore would not assign any physical block addresses to write data blocks during a direct port communication between host and storage device that is undergoing passthru through the passthru server).
Regarding claim 9, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui disclosed the method of claim 7 as described hereinabove. Ballapuram further discloses wherein the network controller distributes the data access request to the predetermined data storage device without correlating a logical block address of the data access request with a physical block (See DeJean Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers” or in other words, simply passes along requests and therefore would not correlate logical block addresses to any access request that is underdoing passthru through the passthru server to reach a storage device).
Regarding claim 10, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui disclosed the method of claim 7 as described hereinabove. DeJean further discloses wherein the network controller acts as a dummy component (See DeJean, disclosing a passthru server simply connecting to network nodes, or in other words, dumb).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of DeJean, further in view of Colline, and further in view of Maroney, and even further in view of Jang, Saquib, (Comparing ISCI, iSER, and NVMe over Fabrics (NVMe-oF): Ecosystem, Interoperability, Performance, and Use Cases) hereinafter Jang.
Regarding claim 6, Ballapuram in view of DeJean, further in in view of Colline, and further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. Ballapuram further discloses wherein the predetermined data storage device has a peripheral component interconnect express (PCIe) bus employing a non-volatile memory express (NVMe) protocol,  internet small computer systems interface (ISCSI) over Ethernet, NVMe over Infiniband, NVMe over Ethernet, and NVMe over OmniPath (See Ballapuram, [0004] and [0023], disclosing the use and support of NVMe-of, which includes support of NVMe over a PCIe bus protocol over a wide range of networking fabrics including NVMe over Ethernet and NVMe over Infiniband).
None of Ballapuram, DeJean, Colline, or Maroney discloses the support of ISCSI over Ethernet and NVMe over Omnipath. However, Jang discloses the use of iSCSI and NVMe-of over Omnipath (See Jang page 1, section iSCSI, disclosing iSCSI support from all major storage vendors and ease of adoption with compelling performance advantages, and Jang page 2, NVMe-of includes support of Ethernet, Fibre Channel, Infiniband, and Omnipath.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distribute pass thru network storage system of Ballapuram, DeJean, and Maroney with the additional protocol support of Jang to provide “non-disruptive deployment of next-generation flash storage systems”.

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui, and even further in view of Delkin .
Regarding claim 11, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui disclosed the method of claim 7 as described hereinabove. None of Ballapuram, Dejean, Colline, or Usui discloses wherein the device controller generates policy operation activities in response to the data access request.
However, Delkin discloses wherein the device controller generates policy operation activities in response to the data access request (See Delkin, page 3, disclosing the execution of a wear leveling policy in response to ongoing programs and erases).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru distributed network storage of Ballapuram, DeJean, Colline, and Usui with the policy operation activities of Delkin in order to provide an extended lifetime to flash based NVM storage devices (See Delkin, page 3, section Wear Leveling).   
Regarding claim 13, Ballapuram in view DeJean, further in view of Colline, and further in view of Usui, and even further in view of Delkin disclosed the method of claim 11 as described hereinabove. Delkin further discloses wherein the policy operation activities comprise garbage collection in at least one data storage device of the plurality of data storage devices (See Delkin, page 4, disclosing the necessity for garbage collection in flash based NVM storage devices).
Regarding claim 14, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui, and even further in view of Delkin disclosed the method of claim 11 as described hereinabove. Delkin further discloses wherein the policy operation activities comprise wear mitigation in at least one data storage device of the plurality of data storage devices (See Delkin, page 3, disclosing the use of wear leveling).
Regarding claim 15, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui, and even further in view of Delkin disclosed the method of claim 11 as described hereinabove. Delkin further discloses wherein the device controller generates an operations schedule for the policy operation activities and subsequently directs execution of the policy operation activities (See Delkin, page 4, disclosing the execution of garbage collection as background tasks and during idle periods).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of Dejean, further in view of Colline, and further in view of Usui, further in view of Delkin, and even further in view of Yamaguchi et al (US 2018/0260213).
Regarding claim 12, Ballapuram in view of DeJean, further in view of Colline, and further in view of Usui, and further in view of Delkin disclosed the method of claim 11 as described hereinabove. None of Ballapuram, DeJean, Colline, Usi, or Delkin discloses wherein the policy operation activities comprise provisioning a logical volume of at least one data storage device of the plurality of data storage devices. 
However, Yamaguchi discloses wherein the policy operation activities comprise provisioning a logical volume of at least one data storage device of the plurality of data storage devices (See Yamaguchi, [0078], disclosing as part of service flow, the provisioning of logical volumes on a storage apparatus). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the distributed storage network policy operation activities with the service flow volume provisioning of Yamaguchi as it allows for automated system operation (See 0077]). 


Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (1) Ballapuram, discloses a network fabric that allows establishment of connections between a host and target storage device, (2) DeJean, discloses a passthru network server establishing connections between users connected to a server with other servers, (3) Maroney, discloses a data storage controller for scheduling and execution of data access requests, (4) Haghighi discloses the use of a data access semaphore in a memory array queue for requests that are satisfied by other storage devices, and (5) Colline et al discloses a network controller having a buffer and buffer circuit that can be bypassed based on network and storage conditions and may also divide and store data in the network controller buffer and the buffer of a storage device.
However, they do not teach the combination of a network controller receiving a first and second access request, where the network controller can fulfill a data access request but instead passes the data access requests, without acting upon the request, to a predetermined storage device and using an in-drive mutex on the first and second request during fulfillment of the requests with the predetermined storage device, as in independent claim 16.
Claims 17-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of independent parent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137